Title: To James Madison from James Monroe, 16 August 1813
From: Monroe, James
To: Madison, James


Dear Sir
Washington Augt. 16. 1813
Thinking it probable that my family might make a visit to Loudoun, & take advantage of the Hack which you took over with you, I went up there, on saturday, & return’d here this morning at an early hour. My object was to make preparations for their accomodation, in case they should come; but of which, I have no hope, since the rect. of a late letter from Mr Hay.
I recd. just before I left town, a communication from a Mr de Forrest of Connecticut, who, on a late voyage to France, was carried into Engld., whence he sailed early in June, for the UStates, & arrived, at Boston, in the vessel which brought the latest intellig[e]nce. He states that there is no prospect of immediate peace between the UStates & that country; that the acceptance of Russian mediation, seamens bill &cc, are considerd proof, of a disposition to withdraw from the war—that among the conditions which are spoken of, as likely to be insisted on, when we are permitted to enjoy peace, is one to prohibit our building more than a certain number of ships of war. This gentleman says that he is a federalist, but wishes success to the war. I sent it to genl. Mason, that he might attend to that part, which relates to Prisoners, & to the conduct of Mr Beasley; I have just sent to recover it, I will forward it to you, if I get it in time.
From the lakes we hear nothing but what you see in the papers.
At Annapolis there are three distinct commands; that of the Govr., who has thought proper to interfere, of Col: Carbery, who ought to command & of some person who commands the militia of the State, drawn into service, by the UStates, & who has not been plac’d under either of the other⟨s⟩. It is probable, if Genl. Bloomfield, comes here, that the govr. may yield the command to him. The pretention of the govr. seems to be disapproved by most persons. The detachment of Captn. Morris with his crew will add much to the security of the place, & produce a happy effect on public opinion.
I shall inclose several papers, on which you will be so good as, to give such directions as you may think proper.
I hope you have found your journey home, & the air of the upper country advantageous to you. Respectfully & sincerely yrs
Jas Monroe
